 144DECISIONS OF NATIONALLocal Union No. 67 of the Sheet Metal Workers In-ternational AssociationandGeneral Supply Co.,Inc. and Shop,Mill and Industrial Workers LocalUnion No. 3106,United Brotherhood of Carpen-ters and Joiners of America.Case 23-CD-226June 30, 1970DECISION AND DETERMINATION OFDISPUTEBY MEMBERSFANNING,BROWN,AND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a chargefiledby General Supply Co , Inc.(herein the Employer), alleging that Local UnionNo. 67 of the Sheet Metal Workers InternationalAssociation (herein the Respondent or Sheet MetalWorkers) violated Section 8(b)(4)(D) of the Act.A duly scheduled hearing was held before HearingOfficer Robert G. Levy II on February 25, 1970.Shop, Mill and Industrial Workers Local Union No.3106,UnitedBrotherhood of Carpenters andJoiners of America (herein the Carpenters), ap-peared at the hearing. All parties were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingupon the issues. Thereafter, the Respondent filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated as follows.The Employer, General Supply Co., Inc., is aTexas corporation with its principal office andplace of business in San Antonio, Texas, where it isengaged in the wholesaling, distribution, manufac-turing, and erection of hard products and structuralsteel framework. During the past 12 months, theEmployer has purchased goods, materials, and sup-pliesvalued in excessof $50,000, which weremanufactured outside the State of Texas andshipped to the Employer at its San Antonio, Texas,location.We find that the Employer is engaged inLABOR RELATIONS BOARDcommerce within the meaning ofthe Act,and thatitwill effectuate the purposes and policies of theAct to assert jurisdiction herein.IITHE LABORORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that theSheet Metal Workers and the Carpenters are labororganizations within the meaning of Section 2(5) ofthe Act.III.THE DISPUTEA. Background of the DisputeThe Employer, as a subcontractor for Lyda, Inc.,is engaged in the performance of a contract for theinstallationof roof decking for several newbuildings at San Antonio State Hospital. The entirejob consists of laying corrugated metal sheets ofless than 10-gauge thickness over structural roofmembers, welding the same to the roof members,covering the sheets with reinforcing wire mesh, andpouring concrete aggregate over the wire mesh. A10-man crew performs this job.The work in dispute involves that portion of thetotal job which concerns the layout of the metalsheets and the welding thereof to the structuraldecking members. Three of the ten-man crew, in-cluding a welder, perform this work.Work on the job commenced in early January1970.On January 8 the Respondent's businessagent arrived at the jobsite and determined that thethree employees engaged in laying and welding themetalsheets were not members of, or representedby, the Respondent. He then told representatives ofboth Lyda and the Employer that the roof deckingwork belonged to the Respondent. The Employeradvised him that there were 16 metal sheets yet tobe laid on one unit and that it would hold off workon another unit until the Respondent contacted itsInternational. No word having been received fromthe Respondent, the Employer resumed work onJanuary 12. Picketing began the same day and con-tinued until January 15, 1970. The picket sign read:General Supply Co., Inc. pays its employeessubstandard wages*We protestthepaymentof sub-standardwages-SheetMetalWorkersLocal67,AFL-CIO*Wages below prevailingwage rates asestablished by the federalgovernment.184 NLRB No. 17 LOCAL UNIONNO. 67 OF THE SHEET METAL WORKERS,LOCAL No.3106145On January 15, the Employer left the job, andpicketing ceased.Another firm completed the workon the second unit,which involved the installationof approximately 17,000 cubic feet of roof deckmaterial from January 29 through February 9, for atotalof 98 man hours.The Employer performswork requiring two men at 2 man-days per building.When the Employer again returned to the job,picketing resumed on February 17 and continuedon February 18 and 20.Rainy weather precludedpicketing on February 19.B.The Work in Disputetion Co.),'the Boardset forththe following criteriato be considered in making an affirmative award ina 10(k) proceeding:The Board will consider all relevant factors indetermining who is entitled to the work indispute,e.g., the skills and work involved, cer-tificationsby theBoard,company and industrypractice,agreements between unions andbetween employers and unions,awards of ar-bitrators,joint boards,and theAFL-CIO in thesame or related cases,the assignment made bythe employer,and the efficient operation ofthe employer's business.2The dispute concernsthe layingof corrugatedsheet metal plates on structuralroofmembers andthe weldingof the sheets to themembers.C. The Contentionsof thePartiesThe Respondent Sheet Metal Workers only con-tention is that the work in dispute should beawarded to employees that it represents.The Em-ployer formally contends only that there is reasona-ble cause to believe that a violation of Section8(b)(4)(D)of the Act occurred, and that thedispute is therefore properly before the Board fordetermination under Section 10(k) of theAct. TheCarpenters takes no position.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, itmust be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D)has beenviolated. It is clear from the record that the Em-ployer made an assignment of the work in disputeto its own employees and that the Respondent en-gaged in picketing in order to require the assign-ment of that work to workers represented by theRespondent,thus clearly establishinga prima faciecase supporting the alleged violation of Section8(b)(4)(D)E.Merits ofthe DisputeSection 10(k) of the Act requires that the Boardmake an affirmative award of the disputed workafter giving due consideration to all relevant fac-tors.InInternationalAssociation ofMachinists,Lodge No. 1743, AFL-CIO (J. A. Jones Construc-1.Workand skills involvedOf thethreemen whoperform the work indispute,two are engaged in laying the sheet metalplates and the third in welding them.Two of the10-man crew can perform the weldingwork. TheRespondent contendsthat employeesare qualifiedto performthe disputed work after a 4-year sheetmetalworker apprenticetrainingprogram. TheEmployercontendsthat whateverspecialized skillsitsemployees possess in performingthe disputedworkare obtained primarily through on-the-job ex-perience,and that employeesinvarious othercrafts,including carpenters,laborers,ironworkers,and unrepresented employees,performsimilarwelding work.2.Efficiency of operationThe Respondent argues that the Employer mightaffect economics in assigning the disputed work tothe Respondent, due to the fact that the Employer'swage scale is higher than that of the Respondent.Otherwise,there is little or no cogent evidence asto whether or not an assignment of the work to theRespondent would promote efficiency in the Em-ployer's operations.3.Company and industry practiceSince1950 the Employer has hired un-represented employees to perform the disputedwork in the San Antonio area.The Employer per-forms approximately half of this work in that area,whilethefirmswhichemployemployeesrepresented by the Respondent perform the otherhalf.135 NLRB 1402'Id at 1410-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Agreements between the Company and UnionsThe employees engaged in performing thedisputed work are represented by the Carpenterswhen thay work in the shop. However, the currentcontract between the Employer and the Carpentersspecifically excludes them when they perform thedisputed work outside the shop.5.Board certificationsOn November 20, 1967, the Regional Directorfor Region 23 issued a Decision and Clarificaton ofBargaining Unit3 in a certified unit of the Em-ployer's production and maintenance employees atAustin, Texas, in which he specifically excluded,inter-alia,from the unit all employees engaged inthe outside erection of structural steel, in accordwith the terms of an agreement between CarpentersLocal No. 14 and the Austin Iron Workers Local66, reached as part of the hearing in that case,whereby the Iron Workers Local would perform themetal from installation work on roof decking jobsin Austin.6.Other agreementsThe record indicates that an informal verbalagreement, antedating the instant hearing by a yearand a half, exists between Local Union 66 of theIronWorkers in San Antonio and the Respondentwhereby structural steel is to be installed by theIronWorkers and roof decking material by theSheet Metal Workers. The Internationals of the twoUnions did not participate in the agreement.7.National Joint Board awardsThe Respondent adduced at the hearing anumber of National Joint Board awards, includingGreen Book awards, of roof decking installationwork, to the Sheet Metal Workers in other areas ofthe United States. There is no evidence of agree-ments among the parties for the submission of workdisputes to the National Joint Board.ConclusionsUpon the record as a whole, and after full con-sideration of all relevant factors involved, we be-lieve that the assignment of the work in dispute tothe employees of the Employer should not bedisturbed. We shall therefore determine the disputebefore us by awarding the laying corrugated metalsheets of less than 10-guage thickness over struc-tural roof decking members and the welding of thesame thereto to the unrepresented employees ofGeneral Supply Co., Inc. This determination islimited to the particular controversy giving rise tothis dispute.3GeneralSupply Co, Inc , Case 23-UC-23,unpublishedDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings, the National Labor Rela-tions Board hereby makes the following Determina-tion of Dispute:1.The unrepresented employees of GeneralSupply Co., Inc., are entitled to perform the workof laying corrugated metal sheets of less than 10-gauge thickness over structural roof decking mem-bers and welding them to the members.2.Local Union No. 67 of the Sheet Metal Work-ers International Association are not and have notbeen entitled, by means proscribed by Section8(b)(4)(D) of the Act, to force or require GeneralSupply Co., Inc., to assign the above work to itsmembers.3.Within 10 days from the date of this Decisionand Determination of Dispute, Local Union No. 67of the Sheet Metal Workers International Associa-tion shall notify the Regional Director for Region23, in writing, whether they will or will not refrainfrom forcing or requiring General Supply, by meansproscribed by Section 8(b)(4)(D), to assign thework in dispute to employees represented by theSheet Metal Workers rather than General Supply'sunrepresented employees.